MANDATE
                   Case
                Case    20-2285, Document
                     1:20-cv-04340-RWL    47, 12/10/2020,
                                       Document           2991452,
                                                   75 Filed        Page1
                                                            12/10/20 Pageof11of 1



                                                                                         S.D.N.Y.–N.Y.C.
                                                                                              20-cv-4340
                                                                                               Daniels, J.

                             United States Court of Appeals
                                                  FOR THE
                                          SECOND CIRCUIT
                                          _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 19th day of November, two thousand twenty.

     Present:
                    John M. Walker, Jr.,                        USDC SDNY
                    Robert A. Katzmann,                         DOCUMENT
                    Richard C. Wesley,                          ELECTRONICALLY FILED
                          Circuit Judges.                       DOC #:   _________________
                                                                DATE FILED: ______________

     Abraham Gross,

                                  Plaintiff-Appellant,

                    v.                                                         20-2285

     City of New York, et al.,

                                  Defendants-Appellees.


     Appellant, pro se, moves for an injunction to stay an affordable housing lottery. Upon due
     consideration, it is hereby ORDERED that the motion is DENIED and the appeal is DISMISSED
     because it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,
     325 (1989); see also 28 U.S.C. § 1915(e).

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 12/10/2020
